DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This Office Action is response to the Terminal Disclaimer that filed July 12, 2022 that disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11205282 has been reviewed and is accepted. The terminal disclaimer has been recorded.  
Claim 1-20, after consideration and search, are deemed to contain allowable subject matter and allowed over the prior art.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1 and 19 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
performing feature point tracking on the current image relative to the initial feature point in the first anchor image, to obtain a plurality of matching feature point pairs;
filtering the plurality of matching feature point pairs according to a constraint condition, to obtain a filtered matching feature point pair; 
calculating a pose change amount of the camera from the initial pose parameter to a target pose parameter according to the filtered matching feature point pair; and 
performing repositioning according to the initial pose parameter and the pose change amount to obtain the target pose parameter of the camera

Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-20.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
KIM et al. (US 20130182894 A1) discloses a camera pose tracking apparatus may track a camera pose based on frames photographed using at least three cameras, may extract and track at least one first feature in multiple-frames, and may track a pose of each camera in each of the multiple-frames based on first features. When the first features are tracked in the multiple-frames, the camera pose tracking apparatus may track each camera pose in each of at least one single-frame based on at least one second feature of each of the at least one single-frame. Each of the at least one second feature may correspond to one of the at least one first feature, and each of the at least one single-frame may be a previous frame of an initial frame of which the number of tracked second features is less than a threshold, among frames consecutive to multiple-frames.
Holzer et al. (US 20170109930 A1) discloses mechanisms and processes for augmenting multi-view image data with synthetic objects using inertial measurement unit (IMU) and image data. In one example, a process includes receiving a selection of an anchor location in a reference image for a synthetic object to be placed within a multi-view image. Movements between the reference image and a target image are computed using visual tracking information associated with the multi-view image, device orientation corresponding to the multi-view image, and an estimate of the camera's intrinsic parameters. A first synthetic image is then generated by placing the synthetic object at the anchor location using visual tracking information in the multi-view image, orienting the synthetic object using the inverse of the movements computed between the reference image and the target image, and projecting the synthetic object along a ray into a target view associated with the target image. The first synthetic image is overlaid on the target image to generate an augmented image from the target view
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612


/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612